 1
 2
 3                                                             JS-6
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                               EASTERN DIVISION
11   ALFRED L. BROOKS,                      No. ED CV 17-02535-RGK (DFM)
12                     Petitioner,
                                            JUDGMENT
13                v.
14   D. BORDERS,
15
                       Respondent.
16
17
18         Pursuant to the Court’s Order Accepting the Report and
19   Recommendation of United States Magistrate Judge,
20         IT IS ADJUDGED that the Petition is summarily denied and this action
21   dismissed with prejudice.
22
23   Dated: October 17, 2018
24                                            ______________________________
25                                            R. GARY KLAUSNER
                                              United States District Judge
26
27
28
